         Case 5:19-cv-00414-STE Document 23 Filed 04/17/20 Page 1 of 9



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

VIRGINIA WINONA KODASEET,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-19-414-STE
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

applications for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court AFFIRMS the

Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration denied Plaintiff’s

applications for benefits. Following a hearing, an Administrative Law Judge (ALJ) issued

an unfavorable decision. (TR. 10-21). The Appeals Council denied Plaintiff’s request for
         Case 5:19-cv-00414-STE Document 23 Filed 04/17/20 Page 2 of 9



review. (TR. 1-3). Thus, the decision of the ALJ became the final decision of the

Commissioner.

II.   THE ADMINISTRATIVE DECISION

      The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§§ 404.1520 & 416.920. At step one, the ALJ determined that Plaintiff had not engaged

in substantial gainful activity since December 31, 2014, her alleged onset date. (TR. 12).

At step two, the ALJ determined that Ms. Kodaseet had the following severe impairments:

depression; anxiety; and post-traumatic stress disorder. (TR. 12). At step three, the ALJ

found that Plaintiff’s impairments did not meet or medically equal any of the

presumptively disabling impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1

(TR. 14).

      At step four, the ALJ concluded that Ms. Kodaseet retained the residual functional

capacity (RFC) to:

      [P]erform a full range of work at all exertional levels but with the following
      non-exertional mental limitations: the claimant can understand and perform
      “simple” tasks under routine supervision; “simple” means unskilled entry
      level work with a SVP of one, which can be learned by a simple
      demonstration, and a SVP of two, which can be learned in thirty days or
      less; the claimant can interact with supervisors and co-workers on a
      “superficial” level: “superficial” means brief, succinct, cursory, concise,
      communication relevant to the task being performed; the claimant cannot
      interact with the general public; and the claimant can adapt to a work
      situation. The claimant has no other mental limitations or restrictions. The
      claimant has no physical limitations or restrictions.

(TR. 16).




                                            2
         Case 5:19-cv-00414-STE Document 23 Filed 04/17/20 Page 3 of 9



       With this RFC, the ALJ concluded that Ms. Kodaseet was able to perform her past

relevant work as a hotel housekeeper. (TR. 20). As a result, the ALJ concluded, at step

four, that Plaintiff was not disabled. (TR. 20).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final decision “to determin[e] whether the

Commissioner applied the correct legal standards and whether the agency’s factual

findings are supported by substantial evidence.” Noreja v. Commissioner, SSA, ___ F.3d.

___, 2020 WL 1057276, at *4 (10th Cir. 2020) (citation omitted). Under the “substantial

evidence” standard, a court looks to an existing administrative record and asks whether

it contains “sufficien[t] evidence” to support the agency’s factual determinations. Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “Substantial evidence … is more than a mere

scintilla … and means only—such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. at 1154 (internal

citations and quotation marks omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.    ISSUE PRESENTED

       Ms. Kodaseet alleges the ALJ improperly considered Plaintiff’s mental impairments.

(ECF No. 16:8-11).




                                              3
         Case 5:19-cv-00414-STE Document 23 Filed 04/17/20 Page 4 of 9



V.     NO ERROR IN THE CONSIDERATION OF PLAINTIFF’S
       MENTAL IMPAIRMENTS

       As stated, Ms. Kodaseet alleges error in the ALJ’s consideration of Plaintiff’s mental

impairments. Specifically, Plaintiff alleges the ALJ: (1) “erred in his consideration of

Kodaseet’s mental limitations by only considering the findings of the various mental status

examinations while ignoring the subjective statements concerning her mental limitations”

and (2) “selectively considered the evidence when determining the severity of Kodaseet’s

social abilities.” (ECF No. 16:8, 9). The Court rejects both allegations of error.

       A.     Plaintiff’s First Proposition

       Regarding the first proposition, Ms. Kodaseet fails to develop her argument.

Plaintiff states that “[t]he ALJ erred in his consideration of Kodaseet’s mental limitations

by only considering the findings of the various mental status examinations while ignoring

the subjective statements concerning her mental limitations.” (ECF No. 16:8). Ms.

Kodaseet then states:

       Focusing solely on objective findings conflicts with the methods used by the
       psychological medical community…. Nothing requires a psychological
       opinion to be based exclusively on objective tests. Psychological opinions
       can be dependent on observed signs and the patient’s symptoms, or on
       psychological tests. An ALJ cannot reject a psychologist’s opinion just
       because it was based on a claimant’s subjective complaints. By doing so,
       the ALJ is questioning a medical professional on the evaluation of medical
       data, and improperly substitutes his or her opinion for that of the medical
       professional.

(ECF No. 16:8-9) (internal citations omitted). Plaintiff then segues to her next argument,

stating: “Additionally, the ALJ selectively considered the evidence when determining the

severity of Kodaseet’s social abilities.” (ECF No. 16:9). Plaintiff develops that argument,




                                             4
         Case 5:19-cv-00414-STE Document 23 Filed 04/17/20 Page 5 of 9



citing specific evidence which Plaintiff believes the ALJ had overlooked. See ECF No. 16:9-

11; see infra. But the Court finds Plaintiff’s first argument undeveloped.

       Although Ms. Kodaseet: (1) generally challenges an ALJ’s reliance solely on

objective findings when assessing a claimant’s mental impairments and (2) argues that

an ALJ cannot reject a psychologist’s opinion just because it was based on a claimant’s

subjective complaints, Ms. Kodaseet does not actually argue that the ALJ in this case had

committed either error.1 Accordingly, the Court rejects Plaintiff’s first proposition. See

Threet v. Barnhart, 353 F.3d 1185, 1190 (10th Cir. 2003) (declining to speculate on a

claimant’s behalf when argument on an issue is “insufficiently developed”); Murrell v.

Shalala, 43 F.3d 1388, 1389 n.2 (10th Cir. 1994) (noting that “perfunctory complaints fail

to frame and develop an issue sufficient to invoke [judicial] review.”); Chrismon v. Colvin,

531 F. App’x 893, 896 (10th Cir. 2013) (stating that on judicial review, “it is not [the

court’s] role to shore up [a claimant’s] argument for h[er].”) (citation omitted).

       B.     Plaintiff’s Second Proposition

       For Plaintiff’s second allegation of error, she contends that the ALJ erred in

evaluating her mental impairments at steps two and four by selectively reviewing the

evidence. (ECF No. 16:9-11). The Court disagrees.




1
  Indeed, the record supports contrary conclusions. See TR. 16-17 (ALJ’s summary of Plaintiff’s
testimony, and statement that the ALJ had “considered all [Plaintiff’s] symptoms and the extent
to which these symptoms can reasonably be accepted as consistent with the medical evidence);
TR. 19-20 (ALJ’s according “great weight” to opinions from two state agency physicians and one
consultative examiner who had assessed Plaintiff’s mental status).




                                              5
         Case 5:19-cv-00414-STE Document 23 Filed 04/17/20 Page 6 of 9



              1.     ALJ’s Duty to Assess Mental Impairments

       The Commissioner has promulgated a Psychiatric Review Technique for evaluating

mental impairments. 20 C.F.R. §§ 404.1520a; 416.920a (2018) (effective Mar 27, 2017).

In evaluating the severity of mental impairments at steps two and three, the technique

provides for rating the degree of functional limitation in each of four broad mental

functional areas: understand, remember, or apply information; interact with others;

concentrate, persist, or maintain pace; and adapt or manage oneself. 20 C.F.R. §§

404.1520a(c)(3); 416.920a(c)(3). After rating the degree of limitation in each functional

area, the Commissioner determines the severity of Plaintiff’s mental impairments. 20

C.F.R. §§ 404.1520a(d); 416.920a(d). When all functional areas are rated as “none” or

“mild,” the agency will generally conclude at step two of the sequential evaluation process

that Plaintiff’s mental impairments are not severe. 20 C.F.R. §§ 404.1520a(d)(1);

416.920a(d)(1). If the mental impairments are severe (step two), the technique requires

an evaluation of whether the impairment meets or equals a listed mental disorder by

comparing the step two findings and the medical evidence with the criteria of the listings

(step three). 20 C.F.R. §§ 404.1520a(d)(2); 416.920a(d)(2). If the Commissioner

determines that Plaintiff’s mental impairments do not meet or equal a listing, he will then

assess Plaintiff’s RFC (step four). 20 C.F.R. §§ 404.1520a(d)(3); 416.920a(d)(3).

              2.     No Error at Step Two

       While employing this technique and assessing the severity of Plaintiff’s mental

impairments, the ALJ found that Ms. Kodaseet had a “moderate limitation” in the




                                            6
         Case 5:19-cv-00414-STE Document 23 Filed 04/17/20 Page 7 of 9



functional areas of “understanding, remembering, or applying information,” “interacting

with others,” and “concentrating, persisting, or maintaining pace.” (TR. 14-15). Thus, at

step two, the ALJ concluded that Plaintiff’s mental impairments were “severe.” See supra.

       In reaching the conclusion that Plaintiff was moderately limited in her ability to

interact with others, the ALJ stated that Plaintiff was “able to maintain meaningful

relationships with family and friends.” (TR. 15). Plaintiff alleges error related to this

finding, stating that the ALJ “selectively considered the evidence when determining the

severity of Kodaseet’s social abilities,” by ignoring evidence which undermined his

conclusion. (ECF No. 16:9). But Plaintiff’s step two error fails as a matter of law, because

the ALJ found severe impairments at step two and proceeded to the remaining steps of

the sequential analysis. See Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016) (no

reversible error at step two “when the ALJ finds that at least one other impairment is

severe.”).

              3.     No Error at Step Four

       Next, Plaintiff alleges error at step four, arguing: “the ALJ improperly based his

RFC findings on Kodaseet’s ability to interact with others on a selective review of the

evidence.” (ECF No. 16:11). According to Plaintiff, “the ALJ found Kodaseet capable of

superficial interaction with supervisors and coworkers, [but] his decision fails to show he

considered the evidence which conflicts with this finding.” (ECF No. 16:9). The Court finds

no merit to this argument.




                                             7
           Case 5:19-cv-00414-STE Document 23 Filed 04/17/20 Page 8 of 9



         As examples of evidence which allegedly conflicted with the RFC, Ms. Kodaseet

cites statements she made to consultative psychologist, Dr. Eddie Scott, that she: (1) was

fired from her last job because of a conflict between herself and a co-worker; (2) is

extremely uncomfortable around other people; and (3) believes other people do not like

her, but she does not understand why. See ECF No. 16:9; TR. 488.

         Although the ALJ did not specifically reference this “evidence” in the administrative

decision, the ALJ discussed and accorded “great weight” to the opinion of Dr. Scott, who

had considered the evidence. See TR. 19; 488. Ultimately, Dr. Scott opined that Plaintiff

retained a “fair” ability to “understand, remember and carry out simple and complex

instructions in a work related environment.” (TR. 491). In doing so, Dr. Scott made no

other findings that Plaintiff was otherwise limited in interacting with others. See Tr. 491.

Because “there is no requirement in the regulations for a direct correspondence between

an RFC finding and a specific medical opinion on the functional capacity in question,”2 the

Court concludes that Dr. Scott’s opinion is consistent with the RFC determination that

Plaintiff was capable of performing “ ‘simple’ tasks under routine supervision” and

interacting with supervisors on a “superficial” level. (TR. 16). As a result, the Court rejects

Plaintiff’s argument that “the ALJ improperly based his RFC findings … on a selective

review of the evidence.” (ECF No. 16:11).




2
    Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012).



                                                8
        Case 5:19-cv-00414-STE Document 23 Filed 04/17/20 Page 9 of 9



                                       ORDER

      The Court has reviewed the transcript of the administrative hearing, the decision

of the ALJ, and the pleadings and briefs of the parties. Based on the forgoing analysis,

the Court AFFIRMS the Commissioner’s decision.

      ENTERED on April 17, 2020.




                                           9
